In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00106-CR
         ______________________________


         DARIN KEITH MARTIN, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 21st Judicial District Court
              Burleson County, Texas
               Trial Court No. 13,370




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Darrin Keith Martin appeals his convictions for forgery, fraudulent use of identifying

information, and forgery of a governmental record. Three separate appeals arising from these

convictions are presently pending before this Court. This appeal concerns Martin's conviction for

forgery of a governmental record.1

       Martin raises identical issues and makes identical arguments in all three of the appeals.

Martin's sole issue on appeal is that the trial court erred in denying his motion to suppress the

evidence.

       Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Martin v. State, No. 06-07-00104-CR, we affirm the judgment of the trial court.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       February 19, 2008
Date Decided:         March 27, 2008

Do Not Publish




       1
        Martin's forgery conviction was appealed in cause number 06-07-00104-CR, and his
conviction for fraudulent use of identifying information was appealed in cause number 06-07-
00105-CR.

                                                2